DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-11, 13-17, & 19-20 (renumbered 1-17) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 13, & 20.  More specifically, the prior art of record does not specifically suggest receiving a selection of a data element to include in an information card, wherein the information card is based on a trigger reference associated with the data element and is configured for display based on a context based trigger condition; determining a plurality of dimensional view types available for the data element; providing the plurality of dimensional view types; receiving a selection of a first dimensional view type and a second dimensional view type, from the plurality of dimensional view types; determining a first set of attributes associated with the first dimensional view type. and a second set of attributes associated with the second dimensional view type; providing the first set of attributes and the second set of attributes; receiving a selection of a first attribute from the first set of attributes and receiving a selection of a second attribute from the second set of attributes; and generating a first dimensional view based on the selection of the first dimensional view type and first attribute and a second dimensional view based on the selection of the second dimensional view type and second attribute, wherein the first dimensional view and the second dimensional view is configured for display using a time-automated scrolling dock.
Dependent claims 2-8, 10-11, 14-17, & 19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 25, 2022